Citation Nr: 0815904	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed heart 
condition.  

2.  Entitlement to service connection for a claimed cervical 
spine condition.  

3.  Entitlement to service connection for claimed headaches.  

4.  Entitlement to service connection for a claimed sinus 
condition.  

5.  Entitlement to service connection for a claimed 
innocently acquired psychiatric condition.  

6.  Entitlement to service connection for a claimed low back 
condition.  

7.  Entitlement to service connection for hiatal hernia with 
reflux.  

8.  Entitlement to service connection for a claimed stomach 
condition.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran enlisted in the United States Air Force and 
entered active service on November 30, 1972 and was 
discharged on December 15, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.  

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO in his August 2005 Substantive Appeal.  He 
was scheduled for hearings, but failed to report or provide 
an explanation.  Consequently, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).  



FINDINGS OF FACT

1.  The veteran manifested by atrial and supraventricular 
dysrhythmia with exercise and was medically disqualified for 
enlistment shortly after entering active service.  

2.  The pre-existing heart condition is not shown to have 
chronically worsened during his brief period of active 
service.  

3.  The veteran is not shown to have manifested complaints or 
finding referable to cervical spine condition, headaches, 
sinus condition, an innocently acquired psychiatric 
condition, low back condition, hiatal hernia with reflux or 
stomach condition during his brief service or for many years 
thereafter.  

4.  The veteran is not shown to have a cervical spine 
condition, headaches, sinus condition, an innocently acquired 
psychiatric condition, low back condition, a hiatal hernia 
with reflux or other stomach condition due to an event or 
incident of his brief active service in November and December 
of 1972.  



CONCLUSIONS OF LAW

1.  The veteran's heart disability manifested by atrial and 
supraventricular dysrhythmia with exercise clearly and 
unmistakably existed prior to service and was not aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).  

2.  The veteran is not shown to have disability manifested by 
a cervical spine condition, headaches, a sinus condition, an 
innocently acquired psychiatric condition, a low back 
condition, a hiatal hernia with reflux or a stomach condition 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an April 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
July 2004 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice will result 
from an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

With regard to his claimed heart condition, the Board notes 
that every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004) (to rebut the presumption of 
soundness in the case of a wartime veteran, the evidence must 
clearly and unmistakably show not only that the disorder at 
issue pre-existed entry into service, but that the disorder 
did not undergo aggravation in or as a result of service).  

The veteran's March 1972 pre-enlistment examination contains 
no diagnosis of a heart condition, but the veteran did report 
that he had had heart trouble.  A service examiner noted that 
no disqualifying defect had been found in November 1972.  

Thus, the presumption of soundness is applicable and clear 
and unmistakable evidence must demonstrate that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

In early December 1972, the veteran underwent further 
evaluation by the medical review board to assess his fitness 
for service.  The medical review board diagnosed the veteran 
with atrial and supraventricular dysrhythmia with exercise.  

The medical review board also concluded that the atrial and 
supraventricular dysrhythmia with exercise had existed prior 
to entry onto active duty and was not aggravated by active 
duty.  It was recommended that the veteran be discharged from 
military service.  

In this case, given the nature of December 1972 findings by 
the medical review board contemporaneous with service, the 
presumption of soundness is found to be rebutted by clear and 
unmistakable evidence.  Not only did the nature of the 
medical findings show that the heart condition existed prior 
to service and confirm the veteran's own reports of having 
early heart trouble, but the circumstances of this case 
unequivocally support the medical review board's conclusion 
that the condition was not aggravated by service that 
extended for only sixteen days.  

Additionally, the service treatment records are devoid of 
complaints or findings referable to cervical spine condition, 
headaches, a sinus condition, an innocently acquired 
psychiatric condition, a low back condition, a hiatal hernia 
with reflux or stomach condition.  

The Board is aware that the March 1972 pre-enlistment Report 
of Medical History indicated an earlier hernia repair, but 
further hernia problems were noted in active service.  

Subsequent to service, the VA treatment records dated from 
May 2002 to July 2006 chronicle the veteran's history of 
treatment for his various disorders.  However, the probative 
value of these records is limited because of the prolonged 
period of time between the veteran's actual service and his 
complaint and/or treatment for the claimed disorders post 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his current 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, there is no competent evidence showing that the 
veteran's preexisting heart condition had undergone any 
increase in severity during his brief period of service prior 
to being discharge.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.  
Further, the post service medical records do not suggest a 
nexus between the veteran's other claimed disorders and any 
event or incident of his brief period of active service or 
otherwise serve to establish a continuity of symptomatology 
since service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran's claims.  Accordingly, the Board finds that etiology 
opinions are not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the claims 
are the veteran's own lay statements.  He is not shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or competent opinion as to medical 
causation.  

Accordingly, any lay assertions cannot constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Given this record, the Board finds the preponderance of the 
evidence is against the claims.  Hence, the appeal must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  






ORDER

Service connection for a heart condition is denied.  

Service connection for a cervical spine condition is denied.  

Service connection for headaches is denied.  

Service connection for a sinus condition is denied.  

Service connection for an innocently acquired psychiatric 
condition is denied.  

Service connection for a low back condition is denied.  

Service connection for hiatal hernia with reflux is denied.  

Service connection for a stomach condition is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


